DETAILED ACTION
1.	(A). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on written response including a petition under 37 C.F.R. §1.144 and 37 C.F.R. §181  filed dated February 25th, 2021.

2	Based on the decision made in response to the petition filed under 37 C.F.R. §1.144 and 37 C.F.R. §181 election/restriction requirement has been withdrawn. Withdrawn claims 4-8 reinstated and examined, and considered allowable for the same reason stated below. 

3.	Claims 1-3 allowable. Claims 4-8 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group 1 and Groups 2-3, as set forth in the Office action mailed on 09/17/2020, is hereby withdrawn and claims 4-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	Claims 1-8 are allowed hereby this office action.



ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “receiving, with the adapter, a program or parameter that the mobile terminal has downloaded from a cloud server and that corresponds to the state of the PLC” which Examiner fully agrees, and believes that such limitations in the claims in the context of transmitting a program and parameter to a programmable logic controller (PLC), the method being used in an adapter, wherein in a case where the port and protocol have not been set, selecting a protocol from a protocol list stored in advance, selecting a port from a port list stored in advance, selecting a port setting from a port setting list stored in advance, and establishing a wired connection with the PLC with use of the protocol selected, the port selected, and the port setting selected renders the pending independent claims allowable. Claims 2, 3, 5, 6 and 8 are dependent upon claims 1, 4 and 7 according to their respective statutory classes. Since the independent claims 1, 4 and 7 are allowable, claims 2, 3, 5, 6 and 8 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                              
                                        05/16/2021